Citation Nr: 1500895	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-22 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability based on individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans' Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran and his wife testified at an October 2014 hearing before the undersigned at the RO.  A hearing transcript was reviewed prior to this decision.    


FINDINGS OF FACT

The Veteran's service connected disabilities combine for an 80 percent rating and render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's decision to grant the claim for TDIU, discussion of compliance with the Veterans Claims Assistance Act and implementing regulations is unnecessary.  

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.

In this case, the Veteran is service-connected for posttraumatic stress disorder (PTSD), ischemic heart/coronary artery disease, chronic gastritis, and residuals of a left knee injury.  The combined rating is 80 percent.  See 38 C.F.R. § 4.25.  As such, he meets the threshold requirements for TDIU.  See 38 C.F.R. §§ 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

The Veteran is unemployable for VA purposes.  The evidence from his statements and statements from his prior supervisor shows that he has been unemployed for the entire period on appeal.  The evidence shows that he has a high school diploma, but no college education.  He worked for the United Parcel Service (UPS) for 26 years.  At UPS, the Veteran delivered packages.  The Veteran and his co-worker reported that this position was good for him because he did not have to interact with people on a regular basis.  In his substantive appeal and the Board hearing, the Veteran reported that his service-connected heart disability prevented him from completing the physical requirements for his position as a truck driver.  At that time, his supervisor attempted to place him in a more sedentary job where he trained new drivers and interacted more with people.  After the transfer to a new position, the Veteran retired.  

In VA treatment and the August 2011 examination, the Veteran reported retiring because he was not able to get along with co-workers and had "big confrontations."  In a July 2012 statement, the Veteran's co-worker confirmed that he had a hard time getting along with people on the job.  His supervisor reported that the reason the Veteran stopped working was because he missed too much work due to his heart condition and extreme anger and that he was very hard to get along with.  The VA examiner in June 2012 noted that because of his PTSD symptoms, the Veteran would have trouble in a position requiring extensive contact with the public or co-workers.  Similarly, the August 2011 examiner noted the Veteran's PTSD caused problems maintaining effective cooperative work relationships when he had to interact with others.  

In this case, the Veteran's 26-year truck driving career and lack of college education limit him to jobs in a similar industry as he had in the past.  He reported that his service-connected heart disability prevents him from satisfying the physical requirements to work as a truck driver, and there is no evidence refuting this report.  Based on the lay reports and medical opinions, his PTSD symptoms prevent him from successfully working closely with other people.  Thus, his service-connected disabilities prevent him from completing the tasks of jobs for which he is qualified.  The criteria for TDIU have been met, because the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. § 4.16.  Such finding was also echoed by a VA examiner in April 2012, citing worsening PTSD symptoms.  

In reaching the above conclusion, the Board acknowledges that a VA examiner in August 2011 concluded that the Veteran is not unemployable due to PTSD symptoms.  However, the conclusion is insufficient without supporting rationale.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A June 2012 examiner also found against the claim, but that opinion holds diminished probative value as it only considered the effects of PTSD on the Veteran's employability, without taking into account the coronary artery disease or other service-connected disabilities.  In any event, the determination of unemployability is a legal question as to whether the effect of all service connected disabilities renders the veteran unable to work in his particular circumstances.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In sum, resolving any reasonable doubt in the Veteran's favor, the criteria for an award of TDIU have been satisfied.




ORDER

TDIU is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


